Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10 and 19 are objected to because of the following informalities:
For claims 1, 10 and 19, the third limitation (“apply” step) is missing a semi-colon at the end of the limitation (“…after generation of the first training data”), in each of the claims 1, 10 and 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 1 and 4, the specification does not disclose the structure for achieving the recited limitations around various unit/components viz. “model trainer”, “interface”, “model implementor”, “comparator” and “report generator”, which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each limitation uses a generic placeholder “means” coupled with functional language, or the means-plus-function structure allowed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, wherein the pertinent limitations of instant claims utilize these means for performing certain “function”. However, under 35 U.S.C. 112(f), the means described in the claims must have adequate structural description in the specification. Through consulting the specification, a sufficient structure for each of the means to achieve respective function is lacking. At best, the specification specifies that some of these modules may be implemented by a processor, and further describes what these modules do, but not what the structures of these modules are. Furthermore, the generic placeholder “means” is not preceded by a structural modifier in the claim. Therefore, the claims lack corresponding structure in the specification, as there is no description of the structure which performs the claimed invention. As such, the claims are indefinite.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claims and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Miserendino et al. (US 2017/0032279 A1, hereinafter Miserendino).
For claim 1, Miserendino teaches an apparatus comprising: a model trainer to train an artificial intelligence (AI) model to determine whether a file is malware using first training data (Abstract; Fig. 2; para 0009, 0016, 0021 - machine learning system with artificial neural network, use of training sets including original (first) training set to train to detect malicious files); 
an interface to transmit model data to a processing device, the model data corresponding to implementation of the Al model at the processing device (para 0018, 0021-0022 - original test data is sent and used for training of the AI model at a device); 
a model implementor to locally apply second training data to the Al model to generate output classifications, the second training data generated after generation of the first training data; a comparator to compare the output classifications to known classifications of the second training data (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison); and 
a report generator to generate a report including an efficacy of the Al model based on the comparison (Fig. 3-4; para 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison represented via a report or graph).

For claim 2, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the report generator is to generate the report to identify that the Al model is outdated when the comparison of the output classifications to the known classification of the second training data corresponds to more than a threshold percentage of misclassifications (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 3, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the model implementor is to locally apply the second training data to the Al model after the Al model is transmitted to the processing device (para 0016, 0020-0022, 0027, 0030 - sharing of models are retraining of shared models by a processing device).

For claim 4, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches including a comparator to determine the efficacy of the Al model by comparing the output classifications to known classifications of the second training data (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining based on known classification data that is setup, indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 5, Miserendino teaches the claimed subject matter as discussed above. Miserendino further discloses wherein the interface is to transmit the report to at least one of the processing device or another device (Fig. 3, 5; para 0020, 0037-0053 - graph or efficacy results are communicated to the user for further steps).

For claim 6, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the Al model is a first Al model, the model trainer to train a second Al model to classify malware using the first training data, the second Al model different than the first Al model (Fig. 2; para 0021, 0024, 0029-0030 - machine learning models, use of training sets including original (first) training set to train multiple sets for classification on different models).

For claim 7, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the apparatus of claim 6, and further teaches including a storage device to store model data corresponding to the second Al model in response to a user of the processing device not selecting the second Al model (para 0024, 0032-0033, 0036 - training set selected from multiple sample sets, wherein the unselected sample sets remain stored).

For claim 8, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the apparatus of claim 6, and further teaches wherein the efficacy of the first Al model is a first efficacy, the report generator to suggest the second Al model in the report based on a second efficacy of the second Al model when the first efficacy is below a threshold (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold).

For claim 9, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the apparatus of claim 6, and further teaches wherein the report generator is to suggest the second Al model in the report based on telemetry data of the processing device (Fig. 3-5; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold, and wherein the hector recommends the second or the other model based on the threshold or efficacy as determined based on the acquired (received) learning data or features provided by the processing device).

For claim 10, Miserendino teaches at least one non-transitory computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: train an artificial intelligence (AI) model to determine whether a file is malware using first training data (Abstract; Fig. 1-2; para 0009, 0016, 0021, 0027 - machine learning system with artificial neural network, use of training sets including original (first) training set to train to detect malicious files); 
transmit model data to a processing device, the model data corresponding to implementation of the Al model at the processing device (para 0018, 0021-0022 - original test data is sent and used for training of the AI model at a device); 
apply second training data to the Al model to generate output classifications, the second training data generated after generation of the first training data; compare the output classifications to known classifications of the second training data (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison); and 
generate a report including an efficacy of the Al model based on the comparison (Fig. 3-4; para 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison represented via a report or graph).

For claim 11, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the instructions cause the one or more processors to generate the report to identify that the Al model is outdated when the comparison of the output classifications to the known classification of the second training data corresponds to more than a threshold percentage of misclassifications (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 12, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the instructions cause the one or more processors to apply the second training data to the Al model after the Al model is transmitted to the processing device (para 0016, 0020-0022, 0027, 0030 - sharing of models are retraining of shared models by a processing device).

For claim 13, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the instructions cause the one or more processors to determine the efficacy of the Al model by comparing the output classifications to known classifications of the second training data (Fig. 3-4; para 0029-0030, 0032 - misclassifications represented by original data and the data corresponding to retraining based on known classification data that is setup, indicating that it is more effective as compared to original or outdated data associated with that model).

For claim 14, Miserendino teaches the claimed subject matter as discussed above. Miserendino further discloses wherein the instructions cause the one or more processors to transmit the report to at least one of the processing device or another device (Fig. 3, 5; para 0020, 0037-0053 - graph or efficacy results are communicated to the user for further steps).

For claim 15, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches wherein the Al model is a first Al model, the instructions to cause the one or more processors to train a second Al model to classify malware using the first training data, the second Al model different than the first Al model (Fig. 2; para 0021, 0024, 0029-0030 - machine learning models, use of training sets including original (first) training set to train multiple sets for classification on different models).

For claim 16, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the at least one computer readable storage medium of claim 15, and further teaches wherein the instructions cause the one or more processors to store model data corresponding to the second Al model in a storage device in response to a user of the processing device not selecting the second Al model (para 0024, 0032-0033, 0036 - training set selected from multiple sample sets, wherein the unselected sample sets remain stored).

For claim 17, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the at least one computer readable storage medium of claim 15, and further teaches wherein the efficacy of the first Al model is a first efficacy, the instructions to cause the one or more processors to suggest the second Al model in the report based on a second efficacy of the second Al model when the first efficacy is below a threshold (Fig. 3-4; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold).

For claim 18, Miserendino teaches the claimed subject matter as discussed above. Miserendino further teaches the at least one computer readable storage medium of claim 15, and further teaches wherein the instructions cause the one or more processors to suggest the second Al model in the report based on telemetry data of the processing device (Fig. 3-5; para 0016, 0021-0022, 0025, 0028-0030 - new data set associated with retraining is utilized for classifier output comparison, wherein new data set associated with retraining is utilized for classifier output comparison represented via a report or graph presented by the report generated, and the report comprising efficacy indicated by threshold, and wherein the hector recommends the second or the other model based on the threshold or efficacy as determined based on the acquired (received) learning data or features provided by the processing device).

As to claims 19-20, the claim limitations are similar to those of claims 1 and 2 respectively, except the instant claims 19-20 are drawn to a method, which is similar to the method steps performed by the apparatus of claims 1-2. Therefore claims 19-20 are rejected according to claims 1-2 respectively as above.
    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433